LANE, J.
The deed of a femme covert, unless made in pursuance of some statute, is void and of no avail. The decree allowing Mrs. Lefevre the tese of the lot in dispute, is either entirely nugatory, or its effect is to secure her the possession of the lot that she may use it. Ye think the latter its ostensible and legitimate effect.
Verdict for the plaintiff. A motion for a new trial was made, argued and overruled. Judgment on the verdict.
[Separation may suspend wife’s disability; Benadam v. Pratt, 1 O. 403, 406.]